DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, 12th line from the bottom recites the term “sever”.  It is believed that this term should be “server”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 2, the phrase “disposed different locations” should be “disposed at different locations”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9, line 2, recites the phrase “two or more magnets disposed different locations”.  It is unclear what is meant by the phrase “magnets disposed different”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/0081441 A1) and further in view of Chung (US 2002/0044096 A1).

Regarding Claim 1, Kuroiwa teaches a paper sheet processing apparatus (1), as illustrated in figures 4-6, comprising: 
a stand/frame (25), as illustrated in figure 6;
a main body, i.e., validator (2), disposed on the stand (25), as illustrated in figure 6;
a reader, i.e., detection sensor (45) with optical and magnetic sensors (20, 21), as mentioned at abstract and paragraph 22, for example, that reads information on a paper sheet inserted into a slot (11), as illustrated in figures 1 and 4-6, for example, the reader (20, 21, 45) disposed on the main body (2);
a transmitter in the form of light emitter (61) that sends the information, i.e., bills (44) as mentioned at paragraphs 33 and 34 and as illustrated in figures 10 and 11, noting the light receiving diode (63), the transmitter disposed on the main body (2), as mentioned at paragraphs 315, 317 and 429;
a housing (214), as illustrated in figures 5, 6 and 15, that stores the paper sheet, the housing slidably mountable to the stand and demountable from the stand along a sliding direction;, as illustrated in figures 1, 2, 5, 6 and 15, noting annotated figures 5, 6 and 15, as follows.

    PNG
    media_image1.png
    652
    651
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    810
    710
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    643
    686
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    679
    718
    media_image4.png
    Greyscale

Kuroiwa further teaches 
a controller (47), as illustrated in figures 3 and 10,
wherein the housing (6) comprises:

a placing plate, i.e., back plate (33), as mentioned at paragraph 23 and as illustrated in figures 5 and 6, on which the paper sheet is to be stacked;
a presser plate, i.e., push plate (37), as mentioned in paragraph 23 and as illustrated in figures 5 and 6;
an antenna, i.e., light receiver (67), as mentioned at paragraph 34, for example, and as illustrated in figures 10 and 11, that receives the information wirelessly from the transmitter, as mentioned at abstract, i.e., “[b]ill information includes data of the bills received in a storage chamber 30 of the stacker 4 and is transmitted from the control circuit 47 to the intelligent storage 5…”, “[t]he code information identifies the bill handling apparatus from which the stacker 4 is removed, and the bill information enables to collate an amount of collected bills in a plurality of stackers 4 with an amount of bills considered genuine and stored in stackers 4”, noting also paragraphs 3, 4, 29, 33, 34, 36, 43, 44, 46, 47, 57, 61 and 63, which mention bill information  and its transmission between circuit (47) and stack control circuit (87) and tracking memory (99) on a real time basis (paragraph 61 mentions real time basis, for example), is installed on an upper wall of the housing (6), as illustrated in figures 1, 2, 5, 6 and 15, for example, and has a surface substantially parallel to the upper wall and facing the transmitter; and    
 a storage, i.e., tracking memory (99), that stores the information on the paper sheet received through the antenna (67),

wherein the main body (2) comprises a wall, as illustrated in figures 1, 2, 5, 6 and 15, for example.
Regarding Claim 1, Kuroiwa further teaches the stand (25) has a ceiling plate in positional relationship with the upper wall of the housing (6) such that the upper wall of the housing (6) and the ceiling plate of the stand (25) pass each other without collision or bumping, noting that stacker (4) includes the housing (6), as illustrated in annotated figures (6),
wherein the first surface of the transmitter (61) is disposed on the wall of the main body (2), as illustrated in figure 15,
wherein the upper wall of the housing (6) is substantially parallel to a ceiling plate of the stand (25), noting that the stand (25) includes the body (2), as illustrated in figure 6, during the sliding of the housing (6) into the stand (25) such that the first surface of the transmitter and the surface of the antenna are substantially parallel to each other, as illustrated in figure 10, for example, and
wherein when detecting insertion of the paper sheet (44), i.e., via outlet sensor (24), as mentioned at paragraph 22, the controller (47) moves the presser plate (37) at a first position to a second position such that the paper sheet (44) passes through an opening formed between the walls of the housing (6), the first position being a position at which the presser plate is brought into the opening such that the opening through which the paper sheet (44) passes is occluded, as illustrated in figures 1, for example, which shows presser plate (37) moved to block channel (32a).  Compare with figures 2, 4 and 5, noting the different positions of presser plate (37).

	Regarding Claim 1, Kuroiwa does not expressly teach 
a pair of regulatory members disposed on both sides of the placing plate.
wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface,
wherein the first surface of the transmitter is disposed on the wall of the main
body,
wherein when detecting insertion of the paper sheet, the controller moves the presser plate at a first position to a second position such that the paper sheet passes through an opening formed between the pair of regulatory members, the first position being a position at which the presser plate is brought into the opening such that the opening through which the paper sheet passes is occluded.
a pair of regulatory members (88, 92), disposed on both sides of the placing plate, i.e., banknote pusher (104), as illustrated in figure 7;
wherein when detecting insertion of the paper sheet (BN), i.e., via sensor (not shown), as mentioned at paragraph 40, first sentence, the controller (not shown), as mentioned at paragraph 52, moves the presser plate, i.e., moving unit (40, 44) at a first position to a second position such that the paper sheet (BN) passes through an opening formed between the pair of regulatory members (88, 92) the first position being a position at which the presser plate (44) is brought into the opening such that the opening through which the paper sheet (BN) passes is occluded, as illustrated in figures 6-9, noting the comparison of figures 7-9 shows the progression of the presser plate (40, 44) between the regulatory members (88, 92), thus “occluding” or blocking the passage into the housing (78, 82).
Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a pair of regulatory members disposed on both sides of the placing plate, as taught by Takeuchi, in Kuroiwa’s paper sheet processing apparatus for the purpose of aligning and stabilizing banknotes before they are pushed by the presser plate into the housing for storing said banknotes.
It therefore follows that it would have been obvious to one of ordinary skill in the art to have provided wherein when detecting insertion of the paper sheet, the controller moves the presser plate at a first position to a second position such that the paper sheet passes through an opening formed between the pair of regulatory members, the first position being a position at which the presser plate is brought into the opening such that the opening through which the paper sheet passes is occluded, as taught by Takeuchi, in Kuroiwa’s paper sheet processing apparatus for the purpose of inserting each validated banknote into the housing, as is typical in paper sheet processing apparatus’.
 Regarding Claim 1, Kuroiwa does not expressly teach a radio frequency identifier (rfid) transceiver with a storage/memory and wireless transmitting and receiving electronics, that receives information wirelessly from the transmitter and is installed on a lower rather than an upper wall of the housing/cassette.
Kuroiwa does not expressly teach, but Vysma teaches a transmitter, i.e, (114), as mentioned at paragraphs 38 and 77 and as illustrated at figures 1 and 11, for example, disposed on the bottom of the stand/frame (112) and sending wirelessly information of the paper sheet;
	wherein the housing, i.e., cassette (10) comprises:
an antenna, i.e., “reciprocal electronics” which is understood to be a radio frequency identifier (rfid) transceiver with a storage/memory and wireless transmitting and receiving electronics, that receives information wirelessly from the transmitter and is installed on a lower rather than an upper wall of the housing/cassette (10), as illustrated in figures 1 and 11 and as mentioned at paragraphs 38 and 77;
	a storage, i.e., a memory, that stores the information of the paper sheet received through the antenna/reciprocal electronics, for the purpose of effectuating 
	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have substituted an rfid device with memory and transceiver and reciprocal electronics/rfid device with memory and transceiver, as taught by Vysma, for Kuroiwa’s light emitter (61) and light receiver (63) on the main body (2) and intelligent storage including light emitter (66) and light receiver (67) on the housing (4) as illustrated at figure 10, for example, since both Vysma’s and Kuroiwa’s data handling circuits are functional equivalents that perform the same function, i.e, transfer of data between the housing/cassette and the main body and they represent two different formats that are in common use available to one of ordinary skill in the art.  
Therefore, Vysma teaches a radio frequency identifier (rfid) transceiver with a storage/memory and wireless transmitting and receiving electronics, that receives information wirelessly from the transmitter and is installed on a lower rather than an upper wall of the housing/cassette.
Regarding Claim 1, Kuroiwa does not expressly teach wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface.
the antenna (30) includes a loop antenna (31, 32, 33, 34), as mentioned at paragraph (21), having a loop surface such that a strongest emission direction of the antenna is perpendicular to the loop surface toward the transmitter, as mentioned at paragraphs 26, 28 and 48, for example.
Therefore, when the main body and the housing are mounted together, one of ordinary skill would have been motivated to determine the position of the antenna on the main body and the housing such that the transmitter and the loop surface of the loop antenna are parallel to each other, as mentioned at paragraph 26, for the purpose of maintaining the antenna array perpendicular to the direction of travel of the item being detected, i.e., the housing upper wall with rfid integrated circuit (ic) tag/chip, and that is most sensitive where the tag/chip is oriented parallel to the direction of movement, the antenna circuit of the wireless rfid tag/chip mounted on the opposing ceiling plate to the housing upper wall, said tag/chip being tuned for the frequencies of the transmission and detect signals, for example, as mentioned at Chung, paragraph 26, i.e., “[t]he direction of the electromagnetic field produced by antenna array 30 is generally perpendicular to the direction 42 of travel of objects 40 to be detected and is most sensitive where tag 44 is oriented parallel to the direction 42 of movement” and “[t]he antenna circuit of the wireless article is typically tuned for the frequencies of the transmission and detection signals”.  Note that the claim limitations “the first surface broader than a second surface” is embodied in paragraph 26, first sentence, i.e.”each antennae 31-34 is a generally planar loop antenna with one or more turns disposed for maximum area”, for example.
antenna wherein the loop surface of the antenna has a surface/area broader than a surface of the antenna/transmitter substantially perpendicular to the upper wall and wherein the transmitting part has a first surface substantially parallel to the loop surface and broader than a second surface, as taught by Chung, in Kuroiwa’s paper sheet processing apparatus, for the purpose of enabling Kuroiwa’s rfid based reciprocal electronics with an antenna/transmitter circuit, as taught by Vysma, to be able to transmit or receive data within a defined area such as the area of the housing/main body interface within which resides the transmitter/antenna and to enable reading of said transmitter/antenna circuit with sufficient accuracy.  Note also that Chung at paragraph 26, last sentence states that “[t]he antenna circuit of the wireless article is typically tuned for the frequencies of the transmission and detection signals”.
Note also that locations of the receiving and transmitting antennas is a matter of design choice based on what relationship between the two antennas would result in the optimum transmission/receiving frequencies by which to exchange data.  Further, note that the rearrangement of parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70 and MPEP 2144.04 (VI)(C).  Additionally, note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233 and MPEP 2144.05 (II)(A).
Regarding Claim 1, therefore, it would have been obvious to have provided wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface, as taught by Chung, in Kuroiwa’s paper sheet processing apparatus.
Regarding Claim 2, Kuroiwa teaches further comprising a validator, i.e., detection sensor (45), that determines validity of the paper sheet (44) from the slot, i.e, inlet (11), wherein the controller (46, 47):
determines whether an input is received when the paper sheet is
determined to be valid by the validator, as mentioned at paragraph 29, noting the second sentence, i.e, “[u]pon insertion of the bill 44 into inlet 11, detection sensor 45 detects physical feature, namely optical and magnetic patters of bill 44 routed to control circuit 47 that validates bill 44 and decides denomination of bill 44 in view of electric signals indicative of physical feature of bill 44” and paragraph 30; and
transmits paper-sheet-reception information to the storage, i.e. tracking memory (99), as mentioned at paragraphs 34, 36, and 44, i.e., “bill information is stored in stack control circuit 87 or tracking memory 99” and as illustrated at figures 10 and 11, and a higher-rank device, i.e, collection circuit (94), as mentioned at paragraphs 37, 45 and 46, after the paper sheet is received in the housing, as mentioned at paragraph 44, i.e., “each time a bill 44 is stacked in stacker 4”, for example.
Regarding Claim 4, Kuroiwa does not expressly teach wherein the controller moves the presser plate at the second position to a third position for pressing the paper sheet onto the placing plate and allows the presser plate to stay at the third position for a predetermined time, so as to place the paper sheet stably on the placing plate.
Regarding Claim 4, Kuroiwa teaches a controller (47) and mentions a standby position at paragraph 31, second sentence, i.e., “[d]ischarge sensor 24 detects arrival of the bill 44 at the standby position”.
Regarding Claim 4, Takeuchi teaches wherein the controller moves the presser
plate (40, 44), as illustrated at figures 6 and 7, at the second position, as illustrated in figure 8, to a third position, as illustrated at figure 9, for pressing the paper sheet (BN) onto the placing plate (104) and allows the presser plate (40, 44) to stay at the third position for a predetermined time, so as to place the paper sheet (BN) stably on the placing plate (104).
Claims 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/008/0081441 A1), further in view of Chung (US 2002/0044096 A1) and further in view of Langlotz et al (US 2007/0229253 A1).
	Regarding Claims 3 and 5, Kuroiwa teaches the system as described above.
Regarding Claim 3, Kuroiwa does not expressly teach wherein the controller:
detects whether the housing is full after transmitting the paper-sheet-reception information; and
generates a detection signal when the housing is detected to be full.
Regarding Claim 3, Kuroiwa does not expressly teach, but Langlotz teaches wherein the controller (4, 40):
determines/detects whether the housing (9, 9’) is full after transmitting the paper-sheet-reception information; and
generates a detection signal when the housing (9, 9’) is detected to be full, as mentioned at paragraphs 26-29, noting for example, that paragraph 26 discusses sensing the capacity of the cassette (9).
Regarding Claim 3, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller detects whether the housing is full after transmitting the paper-sheet-reception information; and generates a detection signal when the housing is detected to be full via a “full” signal as taught by Langlotz in Kuroiwa’s paper sheet processing apparatus, for the purpose of notifying the system that a full housing requires changing to an empty housing, thus enabling the apparatus to continue in operation.

wherein the controller sends deposit information of the paper sheet to a server after the presser plate moves from the third position to the first position.
	Regarding Claim 5, Kuroiwa does not expressly teach , but Langlotz teaches wherein the controller (4, 40), sends deposit information of the paper sheet to a server after the presser plate moves from the third position to the first position, as mentioned at paragraph 26, i.e., “the control device 4 produces an additional signal, however, which it passes on to a bank or a service center via an interface 6 which is likewise provided in the automatic teller 10 and can be designed…as a(an)…internet connection” which implies and suggests a server which is used for internet communication, and paragraph 34, which also mentions “an internet connection”.  Paragraph 41, last sentence mentions that “[t]he change of the threshold value or values  can also be carried out by computer 51 at the service center or a service person via the network 60”.
	Regarding Claim 5, at the time of the invention, it would have been obvious to have sent (sends) deposit information of the paper sheet to a server after the presser plate moves from the third position to the first position, as taught by Langlotz, in Kuroiwa’s paper sheet processing apparatus after the presser plate moves back from the third to the first position, since moving back to the first position is detected by Kuroiwa’s controller via sensor in the form of stack lever (71), as mentioned at paragraph 31, last sentence, i.e., “[s]tack lever 71 of FIG. 7 automatically detects movement of push plate 37 to certainly and forcibly put bill 44 into cash box 6 by operation of the push plate 37 at .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/008/0081441 A1), further in view of Chung (US 2002/0044096 A1) and further in view of Nago et al (US 2005/0045449 A1).
	Regarding Claim 6, Kuroiwa teaches the system as described above.
Regarding Claim 6, Kuroiwa does not expressly teach wherein the main body further comprises a pair of movable pieces disposed at an entrance of a paper sheet travelling route along which the paper sheet moves to the housing wherein the pair of movable pieces move apart from each other to open the paper sheet travelling route when the paper sheet is inserted, and
wherein the pair of movable pieces move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet.


wherein the pair of movable pieces (15) move apart from each other to open the paper sheet travelling route (6) when the paper sheet is inserted, as mentioned at paragraph 24, last sentence, for example, and
wherein the pair of movable pieces (15) move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet, as mentioned at paragraphs 1, 2 and 26, for example.
Regarding Claim 6, at the time of the invention, it would have obvious to one of ordinary skill in the art to have provided wherein the main body further comprises a pair of movable pieces disposed at an entrance of a paper sheet travelling route along which the paper sheet moves to the housing wherein the pair of movable pieces move apart from each other to open the paper sheet travelling route when the paper sheet is inserted, and
wherein the pair of movable pieces move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet, i.e, a centering device as taught by Nago, at the entrance of Kuroiwa’s banknote passage for the purpose of aligning and .
Claims 7-9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/008/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of Holland-Letz et al (US 6,622,911 B1) and further in view of Langlotz et al (US 2007/00229253 A1).
	Regarding Claims 7-9 and 11-13, Kuroiwa teaches the system as described above.
	Regarding Claim 7, Kuroiwa further teaches a spring (34) that pushes the placing plate (33).
Regarding Claim 7, Kuroiwa does not expressly teach a magnetic sensing unit; and
wherein the magnetic sensing unit comprises at least one magnet that generates a magnetic field when the pushing plate reaches a predetermined position, wherein the controller:
transmits the information stored in the storage to a sever;
counts a number of paper sheets that are stacked in the housing after receiving the magnetic field,
informs to an external device that the housing is approaching a full state after the magnetic sensor receives the magnetic field and before the counted
number exceeds a first threshold, and
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold.

Regarding Claim 7, Kuroiwa does not expressly teach, but Kosugi teaches wherein the apparatus further comprises a pushing plate (6) including a pushing plate position counter that detects a position and number of bills/banknotes in a depressed state, as mentioned at paragraph 20.
Regarding Claim 7, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a pushing plate position counter that detects a position and number of bills/banknotes in a depressed state as taught by Kosugi, in Kuroiwa’s paper sheet processing device, for the purpose of counting inventory of banknotes stored in Kuroiwa’s housing.
Regarding Claim 7, Kuroiwa does not expressly teach, but McGunn teaches a magnetic sensing unit (110); and
wherein the magnetic sensing unit (116) comprises at least one magnet (110) that generates a magnetic field when the pushing plate (46) reaches a predetermined position as illustrated in figure 5 and as mentioned at paragraph 33, and generates (a) magnetic field when a number of items, i.e., coin rolls, are stacked in the housing and reaches a threshold value, that is sensed by the magnetic sensing unit, i.e., magnetic switches (116), noting that it would have been obvious to have adjusted the magnet (110) to correspond to a full banknote stacking cassette/housing in Kuroiwa’s banknote sorter.
Regarding Claim 7, McGunn further teaches a controller (122) configured to:
start counting a number of coin rolls, which is directly analogous to paper sheets that are stacked in the housing, after the magnetic sensor (116) receives the magnetic field, i.e., from the magnet (110).
Therefore, in Kuroiwa’s paper sheet apparatus/sorter, it would have been obvious to have stopped storing the paper sheet into the housing (4, 6) when the counted number is the predetermined number of sheets to which the magnet position corresponds in Kuroiwa’s sorter, accordingly, as taught by McGunn.  Note also that Kuroiwa teaches at paragraph 44, that “control circuit 47 may transmit code information and bill information to the stack control circuit 87 or tracking memory 99 for storage of these information therein each time bill 44 is stacked in stacker 4…”  It therefore would have been obvious additionally because Kuroiwa teaches counting each banknote in real time and adding each bill’s data to the totals one by one, thus stopping after each banknote is stored in the housing with its associated data stored in memory as well.
a magnet and magnet sensing unit as taught by McGunn, in Kuroiwa’s placing plate and housing for the purpose of counting the number of banknotes held in inventory within the housing.
Regarding Claim 7, Holland-Letz teaches a banknote/paper sheet processing apparatus/device, as mentioned at col. 1, lines 6 and 7, i.e., “a banknote container for automated teller machines”, said container/housing (10) as illustrated in figures 1-3, having a magnetic sensing unit (52, 56), as mentioned at col. 2, lines 9-17, i.e., the switch is formed by a Hall-effect sensor which is assigned a permanent magnet arranged on an adjustable switching element”; and
wherein the magnetic sensing unit (52, 56) comprises at least one magnet, as mentioned at col. 2, lines 9-17, that generates a magnetic field when the pushing plate (42) reaches a predetermined position, as mentioned at col. 1, lines 36-49.
Regarding Claim 7, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a magnet and magnet sensing unit in a banknote processing apparatus, as taught by Holland-Letz, on Kuroiwa’s placing plate and housing for the purpose of counting the number of banknotes held in inventory within the housing.
Regarding Claim 7, Langlotz teaches 
wherein the controller (4, 40), as mentioned at paragraph 26, i.e., “the control device 4  produces an additional signal, however, which it passes on to a bank or a transmits/transmitting the information stored in the storage to a sever (server) which is used for internet communication, and paragraph 34, which also mentions “an internet connection”, that: transmits the information stored in the storage to a sever (server), as mentioned at paragraphs 26 and 34;
Regarding Claim 7, at the time of the invention, it would have obvious to one of ordinary skill in the art to have provided a server connection as taught by Langlotz in Kuroiwa’s banknote processing device for the purpose of communicating with a higher level device such as a service center or bank computer as taught by Langlotz.
Therefore, it would have been obvious for the controller (4, 40) as taught by Langlotz to have transmitted the counts of the number of sheets stacked in the housing (9, 9’), after receiving the magnetic field from the magnet as taught by Holland-Letz and McGunn, informs to an external device, i.e., the control device (4) or computer (51) as taught by Langlotz, that the housing (9, 9’) is approaching a full state, as mentioned at Langlotz paragraphs 26-29, i.e., noting the terms “threshold” and “filling level”, for example, after the magnetic sensor as taught by Langlotz and McGunn, receives the magnetic field and before the counted number exceeds a first threshold, as taught by Langlotz, and 
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold, as taught by Langlotz at paragraph 26, i.e., “[t]he first sensor 15 produces a signal when the maximum 
Regarding Claim 7, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have used the two threshold cassette capacity sensor system as taught by Langlotz, along with the pusher system of both McGunn and Holland-Letz, in the cassette/housing as taught by Kuroiwa for the purpose of detecting the capacity of the cassette and communicate said information to a higher level device such as Langlotz’ service computer (51) through an internet server so as to schedule replacement/refill cassettes as well as for security accounting purposes.

Regarding Claim 8, Kuroiwa does not expressly teach wherein the server records and manages the information from the controller.
Regarding Claim 8, Langlotz teaches wherein the server (51) records and manages the information from the controller (4, 40), as mentioned at paragraphs 34, 36 and 41, last sentence, i.e., “[t]he change of the threshold value or values can also be carried out by computer 51 at the service center or a service person via the network 60”.

Regarding Claim 9, Kuroiwa does not expressly teach wherein the at least one magnet comprises two or more magnets, i.e., magnetic switches (116), disposed (at) different locations of the placing plate along a pushing direction of the spring.
wherein the at least one magnet (116) comprises two or more magnets (116) disposed (at) different locations of the placing plate along a pushing direction of the spring (96, 98, 100), as mentioned at paragraph 32.
Regarding Claim 11, see the rejection of Claim 7, above.
Regarding Claim 12, see the rejection of Claim 4, above.
Regarding Claim 13, see the rejection of Claim 5, above.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/008/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of Holland-Letz et al (US 6,622,911 B1), further in view of Langlotz et al (US 2007/00229253 A1) and further in view of Finkenzeller (2005/0150740 A1).
	Regarding Claim 10, Kuroiwa teaches the system as described above.
Regarding Claim 10, Kuroiwa does not expressly teach wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus.
Regarding Claim10, Kuroiwa does not expressly teach, but Finkenzeller teaches wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus, as mentioned at paragraph 668, i.e., “a time stamp is saved in both the banknote chip as well as in the database, i.e., data onteh time of last query…[a]dditionally, the ID number…of the most recent querying checking unit…”  Note that the time of stack is equivalent to the time of last query.
Regarding Claim 10, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus, as taught by Finkenzeller, in Kuroiwa’s paper sheet processing system, for the purpose of providing increased security through accounting data for where and when each banknote was processed as well as for providing history for any maintenance issues that require trouble shooting.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Takeuchi (US 2005/0189702 A1), further in view of Vysma et al (US 2006/008/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Kosugi (2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of Holland-Letz et al (US 6,622,911 B1), further in view of Langlotz et al (US 2007/00229253 A1) and further in view of Nago et al (US 2005/0045449 A1).
	Regarding Claim 14, Kuroiwa teaches the system as described above.
Regarding Claim 14, see the rejection of Claim 6, above.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-11 of U.S. Patent No. 16/804,257 (application allowed, patent number to be issued). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘257 issued application recite Applicant’s claimed invention as shown in the claim chart as follows.

16/804,246 Claim Limitations		US Application 16/804,257 Claim Limitations

Claim 1
A paper sheet processing apparatus comprising:
Claim 5  A paper sheet processing apparatus comprising: as mentioned in lines 1 and 2,





a stand;
a stand; as mentioned in line 3,




a main body disposed on the stand;
a main body comprising a conveyer that conveys a paper sheet, the main body mountable and demountable from the stand; as mentioned in lines 4 and 5,




a reader that reads information on a paper sheet inserted into a slot, the reader disposed on the main body;
Claim 11  a reading device that reads the information of the paper sheet conveyed by the conveyer,





a transmitter that sends the information, the transmitter disposed on the main body;
Claim 5 a transmitter that is disposed on the main body and sends wirelessly information of the paper sheet; as mentioned in lines 8 and 9,




a housing that stores the paper sheet, the housing slidably mountable to the stand and demountable from the stand along a sliding direction; and a controller,
a housing that stores the paper sheet from the conveyer, the housing mountable and demountable from the stand; as mentioned in lines 6 and 7,
wherein the housing is slidably mounted and demounted on the stand, as mentioned in line 40,
a controller, as mentioned at line 10,




wherein the housing comprises:
wherein the housing comprises:, as mentioned at line 10,




a placing plate on which the paper sheet is to be stacked;
a first plate on which the paper sheet is to be stacked;, as mentioned at line 16, 




a pair of regulatory members disposed on both sides of the placing plate;
a pair of regulatory members disposed on both sides of the first plate, as mentioned at line 18,


						

a presser plate;
a second plate ;, as mentioned at line 17,




an antenna that receives the information wirelessly from the transmitter, is installed on an upper wall of the housing, 





wherein the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface, wherein the housing is slidably mounted and demounted on the stand, wherein an upper wall of the housing is parallel to an opposing surface side of the stand during the sliding of the housing into the stand such that the loop surface and the first surface of the transmitter are substantially parallel to each other, as mentioned at lines 38-43,
wherein the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting, as mentioned at lines 44-46,




a storage that stores the information on the paper sheet received through the antenna,
a storage that stores the information of the paper sheet received through the antenna;, as mentioned at lines 14 and 15,




wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface,
wherein the antenna includes a loop antenna having a loop surface such that a communication direction of the antenna is perpendicular to the loop surface, as mentioned at lines 36 and 37,
wherein the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface, as mentioned at lines 38 and 39,




wherein the main body comprises a wall,
Note that the main body inherently comprises a wall since the specification at 




wherein the first surface of the transmitter is disposed on the wall of the main body,
a transmitter that is disposed on the main body and sends wirelessly information of the paper sheet; and, as mentioned at lines 44-46,




wherein the upper wall of the housing is substantially parallel to a ceiling plate of the stand during the sliding of the housing into the stand such that the first surface of the transmitter and the surface of the antenna are substantially parallel to each other, and
wherein the antenna includes a loop antenna having a loop surface such that a communication direction of the antenna is perpendicular to the loop surface, as mentioned at lines 36 and 37,
wherein the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface, wherein the housing is slidably mounted and demounted on the stand, wherein an upper wall of the housing is parallel to an opposing surface side of the stand during the sliding of the housing into the stand such that the loop surface and the first surface of the transmitter are substantially parallel to each other, as mentioned at lines 38-43,
wherein the first surface of the transmitter and the loop surface of the 
wherein the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame, as mentioned at lines 47-49,
wherein the loop surface of the antenna and the first surface of the transmitter entirely overlap each other when the housing is located at the predetermined position, as mentioned at lines 50-52, and
wherein the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position, as mentioned at lines 53 and 54.




wherein when detecting insertion of the paper sheet, the controller moves the presser plate at a first position to a second position such that the paper sheet passes through an opening formed between the pair of regulatory members, 
a first plate on which the paper sheet is to be stacked; 
a second plate; and 
a pair of regulatory members disposed on both sides of the first plate, wherein when detecting insertion of the paper sheet in a state that the second
plate is brought between the pair of regulatory members, the controller moves the
second plate to form an opening between the pair of regulatory members such that the






the first position being a position at which the presser plate is brought into the opening such that the opening through which the paper sheet passes is occluded.
wherein in the state that the second plate is brought at between the pair of regulatory members, the second plate is brought between the pair of regulatory members such that the opening through which the paper sheet passes is occluded, as mentioned at lines 23-25.
 



Claim 2
a validator that determines validity of the paper sheet from the slot, wherein the controller:
determines whether an input is received when the paper sheet is determined to be valid by the validator; and
Claim 6  a validator determining validity of the paper sheet from the conveyer, wherein the controller:
         determines whether an input is received when the paper sheet is determined to be valid by the validator;
         drives the conveyer to convey the paper sheet to the housing when it is determined that the input is received; as mentioned at lines 1-7, and






transmits paper-sheet-reception information to the storage and a higher-rank device after the paper sheet is received in the housing.

transmits paper-sheet-reception information to the storage and a higher-rank device after the paper sheet is received in the housing, as mentioned at lines 8 and 9.



Claim 3
wherein the controller:
detects whether the housing is full after transmitting the paper-sheet-reception information; and


detects whether the housing is full after transmitting the paper-sheet-reception information; and





Claim 4
wherein the controller moves the presser plate at the second position to a third position for pressing the paper sheet onto the placing plate and allows the presser plate to stay at the third position for a predetermined time, so as to place the paper sheet stably on the placing plate.
Claim 10 wherein the controller moves the second plate among a plurality of positions including a standby position, an initial position, and a pressing position,
wherein the standby position includes a position where the second plate is brought between the pair of regulatory members such that the opening through which the paper sheet passes is occluded,
wherein the initial position includes a position where the second plate is moved to form the opening between the pair of regulatory members such that the paper sheet passes through the opening, and
wherein the pressing position includes a position where the second plate stays for the predetermined time after the paper sheet is stacked so as to place the stacked paper sheet stably on the first plate, as mentioned at lines 1-10, noting that the first, second and third positions are analogous to the “standby position”, “initial position” and “pressing position”.





Claim 5
wherein the controller sends deposit
information of the paper sheet to a server after the presser plate moves from the third position to the first position.
 Claim 3  wherein the controller sends deposit information of the paper sheet to a server after the second plate moves from the pressing position to the standby position, as mentioned at lines 1-3.



Claim 6
wherein the main body further comprises a pair of movable pieces disposed at an entrance of a paper sheet 






wherein the pair of movable pieces move apart from each other to open the paper sheet travelling route when the paper sheet is inserted, and
wherein the pair of movable pieces move apart from each other to open the paper sheet travelling route when the paper sheet is inserted, as mentioned at lines 4 and 5, and




wherein the pair of movable pieces move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet.
wherein the pair of movable pieces move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet, as mentioned at lines 6-8.




Claim 7
A paper sheet processing apparatus comprising:
See Claims 5, noting that a spring is considered to be an obvious device to bias the placing plate/pressing plate.


Official notice is taken that it would have been obvious to use a spring to push the placing plate/pressing plate.  

a stand;





a main body disposed on the stand;





a reader that reads information on paper sheets inserted into a slot, the reader disposed on the main body;





a transmitter that sends the information, the transmitter disposed on the main body;





a housing that stores the paper sheet, the housing slidably mountable to the stand and demountable from the stand along a sliding direction;





a magnetic sensing unit; and





a controller,





wherein the housing comprises:





an antenna that receives the information wirelessly from the transmitter, is installed on an upper wall of the housing, and has a surface substantially parallel to the upper wall and facing the transmitter;





a storage that stores the information on the paper sheet received through the antenna;





a placing plate on which the paper sheet is to be stacked;





a pair of regulatory members disposed on both sides of the placing plate;





a presser plate;





and a spring that pushes the placing plate,








wherein the transmitter has a first surface substantially parallel to the surface of the antenna and a second surface substantially perpendicular to the surface of the antenna, the first surface broader than the second surface,





wherein the main body comprises a wall





wherein the first surface of the transmitter is disposed on the wall of the main body, and





wherein the upper wall of the housing is substantially parallel to a ceiling plate of the stand during the sliding of the housing into the stand such that the first surface of the transmitter and the surface of the antenna are substantially parallel to each other,









wherein the magnetic sensing unit comprises at least one magnet that generates a magnetic field when the pushing plate reaches a predetermined position, 









wherein the controller:









transmits the information stored in the storage to a sever;









counts a number of paper sheets that are stacked in the housing after receiving the magnetic field,









informs to an external device that the housing is approaching a full state after the magnetic sensor receives the magnetic field and before the counted number exceeds a first threshold, and









stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold, and









wherein the controller moves the presser plate at a first position to a second position such that the paper sheet passes through an opening formed between the pair of regulatory members, the first position being a position at which the presser plate is brought into the opening such that the opening through which the paper sheet passes is occluded.








Claim 8
wherein the server records and manages the information from the controller.
See Claim 3







Claim 9
wherein the at least one magnet comprises two or more magnets disposed (at) different locations of the placing plate along a pushing direction of the spring.
Not Found in the claims of the ‘257 Application



Claim 10
wherein the information comprises a value and a time of stack of each stacked paper sheet and an ID of the apparatus.
Not Found in the claims of the ‘257 Application



Claim 11
wherein the magnetic sensing unit further 5 comprises a plurality of magnetic sensors that are arranged along a pressing direction of the pushing plate and generate detection signals, and
Not Found in the claims of the ‘257 Application




wherein the controller determines a number of paper sheets stacked on the housing based on the detection signals.




Claim 12
wherein the controller moves the presser plate at the second position to a third position for pressing the paper sheet onto the placing plate and allows the presser plate to stay at the third position for a predetermined time, so as to place the paper sheet stably on the placing plate.
See Claim 10



Claim 13
wherein the controller sends deposit information of the paper sheet to a server after the presser plate moves from the third position to the first position.
See Claim 3



Claim 14
wherein the main body further comprises a pair of movable pieces disposed at an entrance of a paper sheet travelling route along which the paper sheet moves from the slot to the housing,
See Claim 4




wherein the pair of movable pieces move apart from each other to open the paper sheet travelling route when the paper sheet is inserted, and








wherein the pair of movable pieces move closer to each other until a distance between the pair of movable pieces becomes a predetermined minimum width to correct a position of the paper sheet.




Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 27, 2021